Citation Nr: 0912223	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
bilateral hearing loss.

2.  Entitlement to service connection for vertigo, including 
as secondary to the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from June 
1959 to June 1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2003, July 2004, April 2005, and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The October 2003 decision 
increased the rating for the hearing loss in the left ear 
(the only 
service-connected ear at the time) from zero to 10 percent 
disabling, effective August 29, 2003.  Following that, the 
July 2004 decision denied an increased rating for the left 
ear hearing loss beyond 10 percent.  The subsequent April 
2005 decision denied claims for service connection for right 
ear hearing loss and vertigo.  However, the even more recent 
October 2006 decision granted the claim for 
service connection for right ear hearing loss, after 
consideration of 38 U.S.C.A. § 1160 and 38 C.F.R. 
§ 3.383(a)(3) for paired organs and extremities.  But the RO 
continued the 10 percent rating for the now service-connected 
bilateral (i.e., right and left ear) hearing loss, still 
retroactively effective from August 29, 2003.

As support for his claims, the Veteran testified at a hearing 
at the RO in February 2009.  The undersigned Veterans Law 
Judge (VLJ) of the Board presided.  This type of hearing is 
also commonly referred to as a Travel Board hearing.  


FINDINGS OF FACT

1.  The Veteran has Level I hearing loss in his right ear and 
Level XI hearing loss in his left ear.  

2.  There is no competent, persuasive evidence of record 
suggesting the Veteran's claimed vertigo disorder is the 
direct result of his military service.  There also is no 
correlation between this disorder and his service-connected 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.85, Diagnostic Code 
6100 (2008).

2.  The Veteran does not have a vertigo disorder that was 
incurred in or aggravated by his military service or that is 
proximately due to, the result of, or chronically aggravated 
by his service-connected bilateral hearing loss disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
September 2003, June and November 2004, and May 2008.  These 
letters informed him of the evidence required to substantiate 
his claims, and of his and VA's respective responsibilities 
in obtaining supporting evidence.  Note also that the May 
2008 letter complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claims.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and readjudicated the Veteran's claims in the July 2008 SSOC 
- including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in the notice has 
been rectified.  It follows that a prejudicial error analysis 
by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  Here, 
he received additional notice regarding his increased rating 
claim, for a bilateral hearing loss disorder, in a June 2008 
letter complying with the requirements of the recent Court 
decision in Vazquez-Flores, 22 Vet. App. 37.  

It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, and arranged for VA audiological examinations.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  The record 
is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2008).  Here, a VA examination was provided in October 2003 
and again in October 2006, so relatively recently.  Although 
the Veteran's representative stated at his February 2009 
personal hearing that a more current VA audiological 
examination is in order, there was no medical evidence on 
record since October 2006 suggesting that his bilateral 
hearing loss has worsened.  Consequently, another examination 
is not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of the conditions.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Furthermore, the October 2006 VA examination also provided a 
medical nexus opinion concerning the nature and cause of his 
claimed vertigo - including, in particular, in terms of 
whether it is attributable to his military service on a 
direct basis, as well to his service-connected bilateral 
hearing loss on a secondary basis.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to a Rating Higher than 10 Percent 
for Bilateral Hearing Loss

With respect to the claim for his bilateral hearing loss 
disorder, he is not appealing his initial rating assigned in 
a previous rating decision, so the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this 
case, August 2002 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).  

It is important for the Veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - meaning nondiscretionary, 
application of the rating schedule to the numeric 
designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  

VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

The Veteran had a VA audiology examination in October 2003.  
His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

10
15
20
65
LEFT

75
95
105
105

The average puretone threshold was 28 decibels in the right 
ear and 95 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 22 percent in the left ear.  

Applying the results of that October 2003 VA examination to 
Table VI yield values of Level I hearing impairment for his 
right ear and Level XI hearing impairment for his left ear.  
However, pursuant to 38 C.F.R. § 4.86(a), since the puretone 
thresholds for the left ear are each 55 decibels or more, 
either Table VI or Table VIa may be applied, whichever 
results in the higher numeral.  Table VIa yields the same 
value of Level I for the right ear, but a lower value of 
Level IX hearing impairment for the left ear.  Consequently, 
the values from Table VI are used.  Applying these values to 
Table VII indicates his bilateral hearing loss is only 10 
percent disabling.  

The Veteran more recently had another VA audiology 
examination in October 2006.  His puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

10
15
25
55
LEFT

80
105
105
105

The average puretone threshold was 26 decibels in the right 
ear and 99 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 10 percent in the left ear.  

Applying the results of that October 2006 VA examination to 
Table VI yield values of Level I hearing impairment for his 
right ear and Level XI hearing impairment for his left ear.  
However, again pursuant to 38 C.F.R. § 4.86(a), since the 
puretone thresholds for the right ear are each 55 decibels or 
more, either Table VI or Table VIa may be applied, whichever 
results in the higher numeral.  Table VIa fails to yield a 
higher value for either ear, so the latter values for 
Table VI are consequently used.  Applying these values to 
Table VII indicates his bilateral hearing loss is again only 
10 percent disabling.  

The Board cannot otherwise "stage" the Veteran's rating 
under Hart.  His bilateral hearing loss disorder has never 
been more than 10 percent disabling at any time since August 
2002 (one year prior to filing his current claim).  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As the preponderance of the evidence is against the Veteran's 
claim for a disability rating higher than 10 percent for his 
service-connected bilateral hearing loss, the "benefit-of-
the-doubt" rule is not applicable, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

III.  Entitlement to Service Connection for Vertigo, 
including as Secondary to the Service-Connected Bilateral 
Hearing Loss

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303(a), 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

The Veteran contends that he has a vertigo disorder that is 
attributable to dizziness during active military service.  
See August 2003 claim and February 2009 personal hearing 
transcript.  And although, at his February 2009 personal 
hearing, his representative stated the Veteran was not 
claiming secondary service connection to his service-
connected bilateral hearing loss, this point is inconsistent 
with the Veteran's prior statements of record, as indicated 
by his August 2004 supporting statement and October 2005 
substantive appeal (VA Form 9).  In any case, when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal, and thereby, the Veteran will 
not be detrimentally affected.  

The threshold criterion for service connection - on either a 
direct or a secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  In that regard, there 
is potentially conflicting medical evidence.  The October 
2006 VA audiological examination specifically found that 
"[his] current imbalance is not true vertigo..."  Further, 
although his VA treatment records contain complaints of 
dizziness and vertigo, there is an absence of clinical 
diagnosis for vertigo.  However, there is medical evidence 
confirming the Veteran has some form of imbalance disorder.  
His representative pointed out, in the February 2009 personal 
hearing, that the April 2005 VA neurological treatment 
consultation diagnosed the Veteran's dizziness/imbalance as 
"peripheral vestibulopathy and orthostasis."  Therefore, 
the Board concedes that he has a current vertigo disability.

Even so, the claim would still fail on both direct and 
secondary theories of service connection.  As to direct 
service connection, the Veteran lacks competent evidence of a 
nexus (i.e., etiological link) between any current vertigo 
disorder and dizziness during his military service.  To the 
contrary, there is competent medical evidence of record 
specifically discounting this notion.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In fact, the October 2006 VA examiner offered an opinion 
against nexus to the Veteran's military service.  In making 
this conclusion, the examiner considered an October 1961 STR 
that documented his complaint of dizziness after an in-
service exercise on the firing range.  But, the examiner 
opined against etiology of any currently claimed vertigo to 
service, due to "the delayed onset of vertigo and unilateral 
hearing loss many hours after he was on the firing range, the 
[Veteran's] report of no feeling of unsteadiness between 1963 
and 2002, the [Veteran's] report of no feeling of 
unsteadiness between 1963 and 2002, the [Veteran's] reported 
occupation requiring climbing ladders for 40 years, and the 
definition of vertigo applied to [his] reported history."  
So, rather than attributing his claimed vertigo to service, 
the examiner instead partly attributed his current 
instability and dizziness symptoms to his intercurrent, post-
service occupational history.  This opinion is based on a 
personal examination of the Veteran and independent review of 
the record, including his STRs.  It therefore has the proper 
factual foundation.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); and 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In addition, the Board also emphasizes that a gap of nearly 
four decades between the Veteran's separation and the first 
documented post-service complaints of dizziness and vertigo 
problems provides highly probative evidence against this 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

Regarding the question of secondary service connection, the 
October 2006 VA examiner also provided competent medical 
evidence of record specifically discounting any notion that 
the Veteran's claimed vertigo disorder is related to his 
service-connected bilateral hearing loss on a secondary 
basis.  Velez 11 Vet. App. at 158.  See also Wallin v. West, 
11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. 
App. 237 (1999) (both indicating, like Velez, that competent 
medical nexus evidence is required to associate the right 
knee disorder with a service-connected disability).  

Finally, neither the Veteran nor his representative, without 
evidence showing that he has medical training or expertise, 
is competent to offer a medical opinion as to a relationship 
between dizziness during service and his current complaints 
of dizziness and vertigo, or between a claimed current 
vertigo disorder and his service-connected bilateral hearing 
loss.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
In any event, even if one were to assume the competence of 
the Veteran's lay statements, the medical evidence of record 
clearly outweighs his lay assertions.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection, on either a direct or 
secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

The claim for a rating higher than 10 percent for bilateral 
hearing loss is denied.

The claim for service connection for vertigo, either as 
directly incurred in service or as secondary to the service-
connected bilateral hearing loss, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


